DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/13/2021 is acknowledged.  Upon further consideration, the restriction requirement has been withdrawn and all claims have been considered. 
 Claim Objections
Claims 7, 14 are objected to because of the following informalities:  it contains two periods “.”  Furthermore, “speed of the shaft” is disjointed from the rest of the claim and unclear whether it is intended to be part of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbic et al (4,867,655) in view of Cottrell et al (8,702,377)1 and Zuge sensor for sensing speed of a rotating shaft [col. 7, lines 45+];  wherein the electronic control system includes at least one sensor selected from a group of sensors comprising a speed sensor, g-force sensor and a gap measuring sensor speed of the shaft; the sealed reservoir 44 / 42a containing a magneto-rheological fluid; and an electromagnet arranged in close proximity to the first seal gland, whereby when the electromagnet is energized the viscosity of the rheological fluid is varied such that the stiffness of the first seal gland is altered;    further comprising an electronic control system operable to provide a variable current to the electromagnet such that the viscosity of the magneto-rheological fluid is altered as a function of the variable current. 
Walsh may be applied as a teaching reference teaching that teaches the desire to adjust the damping for each of the first seal gland 32 and second seal gland 32 during operation in the context of an analogous squeeze film damper for a bearing.  Using adjustable seals allow for better centering of the bearing and reduced leakage as well as efficiency [col. 4, lines 17-49].  It would have been obvious to one of ordinary skill in the art to employ the sealed reservoir/elastomer construction with magneto-rheological fluid that is controlled by an electromagnet for each of the first and second seal glands of Barbic et al, as taught by Zuge et al and/or Robb et al to order to provide adjustable control for the see Fig. 3.
Claim 1-4, 6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2012/0328431) in view of Cottrell et al (8,702,377)2 and Zuge et al (2004/0146337) and/or Robb et al (6,960,024) and Walsh (7,517,152).  Davis teaches A squeeze film damper system comprising: a bearing assembly 50 having an outer race 48 with a first outer surface and a first inner surface; at least one bearing 56 / 52 located along the first inner surface; a squeeze film damper housing 64 having a second outer surface and a second inner surface, the second inner surface contiguous with the first outer surface [left and right of respective seals 50s]; a channel 50c for flowing a fluid, the channel 50c defined within the squeeze film damper housing at the second inner surface between the squeeze film damper housing and the first outer surface of the outer race, the channel having a forward end and an aft end; a first seal gland 50s disposed between the squeeze film damper housing and the outer race for sealing the channel forward end and a second seal gland 50s disposed between the squeeze film damper housing and the outer race for sealing the channel aft end; the first seal gland 50s comprising a sealed elastomer;  wherein the fluid is engine oil;  further comprising a second seal gland 50s made of elastomer,   wherein the at least one bearing comprises at least one roller bearing.    (8) A gas turbine engine comprising: a low-pressure compressor; an engine core located aft of the low-pressure compressor; a low-pressure turbine located aft of the sensor for sensing speed of a rotating shaft [col. 7, lines 45+];  wherein the electronic control system includes at least one sensor selected from a group of sensors comprising a speed sensor, g-force sensor and a gap measuring sensor speed of the shaft; the sealed reservoir 44 / 42a containing a magneto-rheological fluid; and an electromagnet arranged in close proximity to the first seal gland, whereby when the electromagnet is energized the viscosity of the rheological fluid is varied such that the stiffness of the first seal gland is altered;    further comprising an electronic control system operable to provide a variable current to the electromagnet such that the viscosity of the magneto-rheological fluid is altered as a function of the variable current. 
Walsh may be applied as a teaching reference teaching that desire to adjust each of the first seal gland 32 and second gland 32 sealed with reservoir and seal damping in the context of an analogous squeeze film damper for a bearing.  These adjustable seals allow for better centering of the bearing and reduced leakage as well as efficiency [col. 4, lines 17-49].  It would have been obvious to one of ordinary skill in the art to employ the sealed reservoir/elastomer construction with magneto-rheological fluid that is controlled by an electromagnet for each of the seal glands of Davis et al, as taught by Zuge et al and/or Robb et al to order to provide adjustable control for the stiffness/damping, where Walsh is applied as a teaching reference to teach adjustable seal gland dampening for the first and second seal glands of a squeeze film damper allow for better centering of the bearing and reduced leakage as well as efficiency.  It would further have been obvious to one of ordinary skill in the art to employ the electronic control system and speed sensor of Robb et al to provide for controlling the bearing damping characteristics during operation for better centering of the bearing and reduced leakage as well as efficiency.
 
Claims 1-4, 8-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (5,169,241) in view of Cottrell et al (8,702,377) and in view of Zuge et al (2004/0146337) and/or Robb et al (6,960,024) and Walsh (7,517,152).  Singh teaches A squeeze film damper system comprising: a bearing assembly [within 12] having an outer race 12 with a first outer surface and a first inner surface; at least one bearing [journal bearing disclosed, col. 4, line 60-64] located along the first inner surface; a squeeze film damper housing 11 having a second outer surface and a second inner sensor for sensing speed of a rotating shaft [col. 7, lines 45+];  wherein the electronic control system includes at least one sensor selected from a group of sensors comprising a speed sensor, g-force sensor and a gap measuring sensor speed of .
Claims 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art combinations applied above and further in view of Henry (5749700).  The prior art teach does not teach the bearing is a thrust bearing.  Henry teaches using thrust bearings 26 [see Figs. 4-5, col. 3, lines 65+] as an alternative to radial bearings [see Fig. 6, col. 6, lines 31+].  It would have been obvious to one of ordinary skill in the art to employ thrust bearings with the damper of the prior art, as an equivalent bearing type used in the art.  Henry further teaches ball bearings [Fig. 7, col. 6, lines 5+] as another alternative to roller bearings [see Fig. 8].  It would have been obvious to one of ordinary skill in the art to make the bearing of the prior art a roller bearing, as an equivalent bearing type used in the art.     
Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art combinations applied above and further in view of Evers et al (2009/0289832).  The prior art teach using a sensor for sensing speed of the shaft but does not teach at least one sensor selected from a group of sensors comprising a speed sensor, g-force sensor and a gap measuring sensor speed of the shaft.  Evers teaches comprising a speed sensor, g-force sensor and a gap measuring sensor speed of the shaft.
 
 Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Instant application
1. A magnetic squeeze film damper system comprising: a bearing assembly having an outer race with a first outer surface and a first inner surface; at least one bearing located along the first inner surface; a squeeze film damper housing having a second outer surface and a second inner surface, the second inner surface contiguous with the first outer surface; a channel for flowing a fluid, the channel defined within the squeeze film damper housing at the second inner surface between the squeeze film damper housing and the first outer surface of the outer race, the channel having a forward end and an aft end; a first seal gland disposed between the squeeze film damper housing and the outer race for sealing the channel forward end and a second seal gland disposed between the squeeze film damper housing and the outer race for sealing the channel aft end; the first seal gland comprising a sealed reservoir surrounded by an elastomer, the reservoir containing a magneto-rheological fluid; 

2. The magnetic squeeze film damper system of claim 1 wherein the fluid is engine oil.
3. The magnetic squeeze film damper system of claim 1 further comprising a second seal gland having a reservoir surrounded by an elastomer, the reservoir containing a magneto-rheological fluid and a second electromagnet arranged in close proximity to the second seal gland whereby when the second electromagnet is energized the viscosity of the rheological fluid is varied such that stiffness of the second seal gland is altered.
6. The magnetic squeeze film damper system of claim 3 further comprising an electronic control system operable to provide a variable current to the electromagnet such that the viscosity of the magneto-rheological fluid is altered as a function of the variable current.
7. The magnetic squeeze film damper system of claim 6 wherein the electronic control system includes at least one sensor selected from a group of sensors comprising a g-force sensor and a gap measuring sensor. for sensing speed of a rotating shaft.
4. The magnetic squeeze film damper system of claim 1 wherein the at least one bearing comprises at least one roller bearing.
5. The magnetic squeeze film damper system of claim 1 wherein the at least one bearing comprises at least one thrust bearing.
8. A gas turbine engine comprising: a low-pressure compressor; an engine core located aft of the low-pressure compressor; a low-pressure turbine located aft of the engine core; at least one shaft rotatable around a centerline of the engine core; at least one bearing assembly mounted to sealed reservoir surrounded by an elastomer, the sealed reservoir containing a magneto-rheological fluid; and an electromagnet arranged in close proximity to the first seal gland, whereby when the electromagnet is energized the viscosity of the rheological fluid is varied such that the stiffness of the first seal gland is altered.
9. The gas turbine engine of claim 8 wherein the fluid is engine oil.
10. The gas turbine engine of claim 8 further comprising an electronic control system operable to provide a variable current to the electromagnet such that the viscosity of the magneto-rheological fluid is altered as a function of the variable current.
13. The gas turbine engine of claim 10 wherein a second electromagnet is arranged in close proximity to the second seal gland, and wherein the electronic control provides a current to the second electromagnet for altering the viscosity of the magneto-rheological fluid in the second seal gland.
14. The gas turbine engine of claim 13 wherein the electronic control system includes at least one sensor selected from a group of sensors comprising a speed sensor, g-force sensor and a gap measuring sensor. speed of the shaft.


11. The gas turbine engine of claim 8 wherein the at least one bearing is at least one roller bearing.
12. The gas turbine engine of claim 8 wherein the at least one bearing is at least one ball bearing
15. An improved vibration damper system in combination with a gas turbine engine, the combination comprising: a gas turbine engine comprising and engine case surrounding a low-pressure compressor, an engine core and a low-pressure turbine, at least one shaft rotatable around a centerline of the engine core and at least one bearing assembly for supporting the at least one shaft; and a magnetic squeeze film damper system arranged in close proximity to the at least one bearing assembly, the magnetic squeeze film damper system comprising a housing, an annular channel for enclosing flowing engine oil, the annular channel defined within the housing along an inner surface of the housing and bordered by an outer race of the at least one bearing assembly, the annular channel further comprising a forward end and an aft end, the magnetic squeeze film damper further comprising a first seal gland and a second seal gland each comprising a reservoir surrounded by an elastomer, the reservoir containing a magneto-rheological fluid, the first seal gland forming a seal for the forward end and the second seal gland forming a seal for the aft end, an electromagnet arranged in close proximity to the first seal gland and an electromagnet arranged in close proximity to the second seal gland.
16. The combination of claim 15 wherein the magnetic squeeze film damper system further includes an electronic control system for suppling current to the electromagnets such that when the current is varied the stiffness of the seal glands are altered in proportion to the strength of the current.
.
19. The combination of claim 16 wherein the electronic control system further includes an electronic control unit connected to a current generator and to at least one sensor, the current 
20. The combination of claim 19 wherein the at least one sensor is selected from a group of sensors comprising a g-force sensor and a gap measuring sensor
17. The combination of claim 15 wherein the at least one bearing comprises a roller bearing.
18. The combination of claim 15 wherein the at least one bearing comprises a ball bearing.


1. A magnetic squeeze film damper system comprising: a bearing assembly having an outer race with a first outer surface and a first inner surface; at least one bearing located along the first inner surface; a squeeze film damper housing having a second outer surface and a second inner surface, the second inner surface contiguous with the first outer surface; a channel for flowing a fluid, the channel defined within the squeeze film damper housing at the second inner surface between the squeeze film damper housing and the first outer surface of the outer race, the channel recessed within the second inner surface and having a forward end and an aft end between contiguous portions of the second inner surface and first outer surface; a first seal gland recessed within the second inner surface and disposed between the squeeze film damper housing and the outer race for sealing the channel forward end and a second seal gland recessed within the second inner surface and disposed between the squeeze film damper housing and the outer race for sealing the channel aft end; the first seal gland comprising 
2. The magnetic squeeze film damper system of claim 1 wherein the fluid is engine oil.
3. The magnetic squeeze film damper system of claim 1 further comprising a second seal gland having a reservoir surrounded by an elastomer, the reservoir containing a magneto-rheological fluid and a second electromagnet arranged in close proximity to the second seal gland whereby when the second electromagnet is energized the viscosity of the rheological fluid is varied such that stiffness of the second seal gland is altered.
4. The magnetic squeeze film damper system of claim 3 further comprising an electronic control system operable to provide a variable current to the electromagnet such that the viscosity of the magneto-rheological fluid is altered as a function of the variable current.
5. The magnetic squeeze film damper system of claim 4 wherein the electronic control system includes at least one sensor for sensing speed of a rotating shaft.

6. The magnetic squeeze film damper system of claim 1 wherein the at least one bearing comprises at least one roller bearing.
7. The magnetic squeeze film damper system of claim 1 wherein the at least one bearing comprises at least one thrust bearing.

8. A gas turbine engine comprising: a low pressure compressor; an engine core located aft of the low pressure compressor; a low pressure turbine located aft of the engine core; at least one 
9. The gas turbine engine of claim 8 wherein the fluid is engine oil.
10. The gas turbine engine of claim 8 further comprising an electronic control system operable to provide a variable current to the electromagnet such that the viscosity of the magneto-rheological fluid is altered as a function of the variable current.
11. The gas turbine engine of claim 10 wherein a second electromagnet is arranged in close proximity to the second seal gland, and wherein the electronic control provides a current to the second electromagnet for altering the viscosity of the magneto-rheological fluid in the second seal gland.

13. The gas turbine engine of claim 8 wherein the at least one bearing is at least one roller bearing.
14. The gas turbine engine of claim 8 wherein the at least one bearing is at least one ball bearing.
15. An improved vibration damper system in combination with a gas turbine engine, the combination comprising: a gas turbine engine comprising and engine case surrounding a low pressure compressor, an engine core and a low pressure turbine, at least one shaft rotatable around a centerline of the engine core and at least one bearing assembly for supporting the at least one shaft; and a magnetic squeeze film damper system arranged in close proximity to the at least one bearing assembly, the magnetic squeeze film damper system comprising a housing, an annular channel for enclosing flowing engine oil, the annular channel defined within the housing along an inner surface of the housing and bordered by an outer race of the at least one bearing assembly, the annular channel recessed within the inner surface of the housing and further comprising a forward end and an aft end between contiguous portions of the inner surface and the outer race, the magnetic squeeze film damper further comprising a first seal gland and a second seal gland each recessed within the inner surface of the housing, the first and second seal gland each comprising a reservoir surrounded by an elastomer, the reservoir containing a magneto-rheological fluid, the first seal gland forming a seal for the forward end and the second seal gland forming a seal for the aft end, an electromagnet arranged in close proximity to the first seal gland and an electromagnet arranged in close proximity to the second seal gland.
16. The combination of claim 15 wherein the magnetic squeeze film damper system further includes an electronic control system for supplying current to the electromagnets such that when the current is varied the stiffness of the seal 
17. The combination of claim 16 wherein the electronic control system further includes an electronic control unit connected to a current generator and to at least one sensor, the current generator further connected to the electromagnets wherein a signal from the at least one sensor prompts the electronic control unit to command the current generator to send a current to the electromagnets to produce a magnetic field proportional to the current.
18. The combination of claim 17 wherein the at least one sensor is selected from a group of sensors comprising a speed sensor, a g-force sensor and a gap measuring sensor.
19. The combination of claim 15 wherein the at least one bearing comprises a roller bearing.
20. The combination of claim 15 wherein the at least one bearing comprises a ball bearing.



Claims 1-6, 8-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10465557 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims which contain all the elements of the instant invention.  Hence the more specific patented claims would “anticipate” the broader claims of the instant application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Such broader claims in the application can also be said to “dominate” the more narrow claims in the parent which contain additional elements.  claims are not identical, they are not patentably distinct because the claims of U.S. Patent  5,944,496 contains all the elements of the majority of claims 32-64, of the instant invention.  Such broader elements in the application are said to “dominate” the more narrow claims in the parent which contain additional elements.  In Re Braithwaite, 154 USPQ 38 at 40 (CCPA 1967).  In claims 1, 8 
Claims 1-6, 8-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10465557 in view of Zuge et al (2004/0146337) and/or Robb et al (6,960,024).  In claims 1, 8 for the seal of the patent already contains a reservoir, being “a sealed reservoir,” this is also covered by the prior art of Zuge et al and/or Robb et al as the typical construction of a damping system.  It would have been obvious to make the reservoir a sealed reservoir so that the magneto-rheological fluid is contained within the seal glands.
Claims 7, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10465557 in view of Zuge et al (2004/0146337) and/or Robb et al (6,960,024) and further in view of Evers et al (2009/0289832).  The patent claims gap sensors and speed sensors gap measuring sensor speed of the shaft.  Evers teaches comprising a speed sensor, g-force sensor and a gap measuring sensor speed of the shaft [see page 2, claim 5] is a typical speed sensor used in the art to measure the speed of the shaft in turbine engines.  It would have been obvious to one having ordinary skill in the art to employ a gap measuring sensor speed of the shaft, as a well known sensor type used to measure the speed of the turbine shaft.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 16, 2021
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cottrell et al is relevant to the gas turbine claims of claims 8-20 and is optional for claim 1.
        2 Cottrell et al is relevant to the gas turbine claims of claims 8-20 and is optional for claim 1.